Citation Nr: 0117408	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  96-27 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for 
entitlement to service connection for carcinoma of the right 
antrum with loss of right maxilla, as secondary to the 
service-connected right ear disabilities (otitis media and 
otitis externa).

2.  Entitlement to an increased evaluation for chronic 
suppurative otitis media, right ear, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased evaluation for hearing loss, 
right ear, currently evaluated as 50 percent disabling.

4.  Entitlement to a compensable evaluation for otitis 
externa, right ear.

5.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to 
September 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions of the San Juan Department of 
Veterans Affairs (VA) Regional Office (RO) in the 
Commonwealth of Puerto Rico.  The issues of entitlement to 
increased evaluations for chronic suppurative otitis media 
and otitis externa, right ear, and right ear hearing loss, 
and of entitlement to TDIU are addressed in the remand 
portion of this decision.

Service connection for carcinoma of the right antrum with 
loss of right maxilla, as secondary to the service-connected 
right ear disabilities (otitis media and otitis externa) was 
previously and finally denied by the RO in 1980.  
Notwithstanding the RO's inferred reopening of this claim, 
the Board has a legal duty to consider the issue of whether 
new and material evidence has been submitted to reopen the 
claim regardless of the RO's actions.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) ("it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated") and Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(Board cannot ignore "threshold" issue of new and material 
evidence).  Accordingly, this issue is addressed below.
FINDING OF FACT

Evidence associated with the claims folder since the prior 
denial in January 1980 of service connection for carcinoma of 
the right antrum as a result of the service-connected right 
ear disabilities is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for carcinoma of 
the right antrum claimed as secondary to the service-
connected right ear disabilities.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 1980, the RO denied service connection for 
carcinoma of the right antrum on the basis that the evidence 
then of record did not demonstrate that he developed this 
cancer as a result of the service-connected right ear 
disabilities (otitis media and otitis externa).  The veteran 
was given notification of this decision on February 12, 1980.  
He did not appeal this decision.  He continues to argue that 
his carcinoma of the right antrum with loss of right maxilla 
is secondary to his service-connected right ear disabilities 
(otitis media and otitis externa).

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that VA must determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991); and 
immediately upon reopening the claim, the VA must determine 
whether the VA's duty to assist under has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999).

Under § 3.156(a) new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Pertinent evidence associated with the claims file since the 
RO's January 1980 decision includes (1) the veteran's 
statements, (2) VA treatment records, and (3) a November 1994 
VA examination report.

In this case, the November 1994 VA examination report is new, 
as it was not previously of record.  Moreover, this report 
contains a comment proffered by the examining physician that 
indicates that the veteran had undergone "oral surgery due 
to cancer and ear infections."  While it is unclear 
precisely what surgery the physician refers to, the Board is 
required to presume the credibility of the opinion for the 
purposes of determining whether the claim may be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, for 
purposes of reopening the claim, the Board finds that this 
statement provides medical evidence of a possible etiological 
relationship between the veteran's carcinoma of the right 
antrum with loss of right maxilla and his service-connected 
right ear otitis media and otitis externa.

This VA examination report bears directly and substantially 
upon the specific matter under consideration, and thus, it is 
so significant that it must be considered to decide fairly 
the merits of this claim.  The November 1994 VA examination 
report therefore constitutes new and material evidence under 
38 C.F.R. § 3.156(a), and the Board is required to reopen the 
previously denied claim of entitlement to service connection 
for carcinoma of the right antrum, as secondary to the 
service-connected right ear otitis media and otitis externa.  
However, upon further review, the Board finds that further 
development is necessary under the duty to assist under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Specifically, while the 
evidence reflects that a relationship may exist between the 
veteran's carcinoma of the right antrum with loss of right 
maxilla and his service connected right ear disabilities, the 
precise nature and extent of that nexus is remains unclear.  
The claims file does not show that the RO has attempted to 
clarify the November 1994 opinion, or that it has offered the 
veteran a VA examination to determine what causal 
relationship, if any, exists between the cancer and the 
service-connected right ear disabilities.  Finally, while a 
hospital discharge summary reflecting that the veteran 
underwent right partial maxillectomy is of record, the 
document is only one page long, yet it reflects that the 
veteran was hospitalized for more than three months.  The 
Board finds it would be helpful to obtain the complete 
hospital records for the veteran's treatment for this 
condition.  Thus, following the reopening, the issue is 
remanded to the RO for development and readjudication on the 
merits.


ORDER

To the extent of the finding that evidence submitted since 
the January 1980 rating decision constitutes new and material 
evidence sufficient to reopen the claim of service connection 
for carcinoma of the right antrum with loss of right maxilla, 
claimed as secondary to the service-connected right ear 
disabilities (otitis media and otitis externa), the appeal is 
granted.


REMAND

As determined above, the Board has reopened the previously 
denied claim for entitlement to service connection for 
carcinoma of the right antrum with loss of right maxilla, as 
secondary to the service connected right ear otitis media and 
otitis externa.  He further seeks increased evaluations for 
his right ear chronic suppurative otitis media, otitis 
externa, and hearing loss.  Finally, he seeks entitlement to 
TDIU.

The Board has reviewed the record and finds that additional 
development is required prior to the completion of appellate 
action.

First, as noted above, the most recent VA examination report 
of record is dated in November 1994.  The veteran has averred 
that his right ear disabilities have worsened in severity.  
In January 1997, he averred that his disability has worsened 
to the point he can no longer communicate with people.  
Furthermore, the physician who conducted the November 1994 
examination noted that language difficulties made the use of 
both pure tone average and speech discrimination testing 
inappropriate for the veteran.  The Board notes that a 
previous audiology examination report recommended auditory 
brainstem response study.  The Board finds it is necessary to 
afford the veteran further VA examination to determine the 
nature and extent of his service connected right ear 
disabilities and his hearing loss; to determine the 
etiological relationship, if any, between his carcinoma of 
the right antrum with loss of the right maxilla and his 
service-connected right ear disabilities; and, to obtain an 
opinion on his employability.

Second, the most recent VA treatment records of record are 
dated in 1996.  In addition, and also as noted above, VA 
hospital records from the surgery performed to treat his 
cancer in 1979 are incomplete.  These records must be 
obtained.

Third, the record clearly shows that the veteran was in 
receipt of disability benefits from the Social Security 
Administration (SSA) from December 1978 to at least December 
1981.  It is unclear whether he is still receiving them.  
Nonetheless, this must be determined and SSA records, where 
applicable, must be obtained.

Finally, the Board notes that during the pendency of this 
appeal there was a significant in the law.  Specifically, the 
VCAA, among other things, redefined the obligations of the VA 
with respect to the duty to assist.  In addition, the 
regulations governing the evaluation of diseases of the ear 
and other sense organs were revised, effective June 10, 1999.  
64 Fed. Reg. 25202-25210 (May 11, 1999) (effective June 10, 
1999).  Due to these changes in law, a remand is also 
required in this case for notification of the applicable law, 
analysis as to which is more beneficial to the veteran, and 
for compliance with the notice and duty to assist provisions 
contained in the VCAA.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all private and VA health care 
providers who have treated him for his 
carcinoma of the right antrum with loss 
of right maxilla, for his hearing loss, 
and for his service-connected right ear 
otitis media and otitis externa.  The RO 
should, in addition, procure duly 
executed authorization for the release of 
private medical records.

2.  The RO should request that all 
identified health care providers furnish 
eligible copies of all medical records of 
treatment accorded the veteran for his 
carcinoma of the right antrum with loss 
of right maxilla, for his hearing loss, 
and for his service-connected right ear 
otitis media and otitis externa.  The RO 
should ensure that it has all obtainable 
treatment records of which it has 
knowledge.  In particular, the RO should 
obtain any and all records of treatment-
including any and all hospital records, 
nursing notes, doctors orders, and 
surgical reports associated with the 1979 
surgery for carcinoma of the right 
antrum-accorded the veteran for his 
carcinoma of the right antrum with loss 
of right maxilla, for his hearing loss, 
and for his service-connected right ear 
otitis media and otitis externa from VA 
Medical Center (MC) San Juan, Puerto 
Rico.

3.  The RO should ascertain whether the 
veteran is receiving disability benefits 
from SSA and, if he is not currently 
receiving them, the time period during 
which he did receive them.  The RO should 
then obtain from SSA the records 
pertinent to the veteran's claim for SSA 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
38 C.F.R. § 3.159 (2000).

5.  The veteran should be scheduled for an 
appropriate VA examination(s) for an 
opinion regarding his carcinoma of the 
right antrum with loss of right maxilla, 
to determine the nature and extent of his 
hearing loss, and to determine the nature 
and extent of his service-connected right 
ear otitis media and otitis externa.  All 
indicated tests and studies should be 
accomplished.  The claims folder, this 
remand, and any documents procured 
pursuant to this remand should be made 
available to the examiner(s) for review in 
conjunction with the examination(s).  The 
examiner(s) conclusions, and the reasons 
or bases therefor, are to be set forth in 
a clear, logical, and concise manner in 
the examination report.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.

Concerning the cancer of the right antrum 
with loss of right maxilla, the 
examiner(s) is requested to express an 
opinion as to the following questions 
after reviewing the records and examining 
the veteran:

(a)  What is the nature and extent of the 
veteran's current carcinoma of the right 
antrum with loss of right maxilla?

(b)  Is it as likely as not that any 
currently diagnosed cancer is the result 
of his service-connected right ear 
chronic suppurative otitis media or 
otitis externa?

In making this opinion, the examiner(s) 
are directed to the opinion in the 
November 1994 VA examination report which 
indicates that the veteran had "oral 
surgery due to cancer and ear 
infections" (emphasis added).

If the examiner(s) cannot so determine, 
he/she should so state.

Concerning the veteran's claim for 
entitlement to TDIU,  the examiner(s) is 
further requested to offer an opinion as 
to the veteran's employability.  If the 
veteran is found unemployable, the 
examiner(s) is requested to offer an 
opinion as to whether or not the 
veteran's unemployability may be 
attributed to his service-connected 
disabilities, rather than to any 
nonservice-connected disabilities.

If the examiner(s) cannot so determine, 
he/she should so state.

The examiner(s) is asked to identify the 
information on which the opinion is 
based.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the veteran's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon. 

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

7.  Thereafter, the RO should readjudicate 
the veteran's claims, taking into 
consideration all of the evidence of 
record as well as the applicable changes 
in the law and/or regulations, as 
discussed above pertinent to the VCAA and 
the rating schedule changes for diseases 
of the ear.  In addition, the RO is 
advised to address the secondary service 
connection claim under 38 C.F.R. § 3.310 
and within the framework of the Court's 
decision in Allen v. Brown, 7 Vet. App. 
439 (1995) (aggravation-basis of 
entitlement under sec. 3.310).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is reminded that it is his 
responsibility to report for schedule examinations and to 
cooperate in the development of his case, and that the 
consequences of failing to report for VA examination without 
good cause may include denial of his claim.  38 C.F.R. 
§ 3.158, 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals


 



